Birdsong, Presiding Judge.
The Supreme Court granted certiorari to Hinton v. Interstate Guaranty Ins. Co., 220 Ga. App. 699 (470 SE2d 292), wherein we held that, under the present statutory scheme, a farm tractor is not a motor vehicle for the purpose of determining what is an “uninsured motor vehicle.”
The Supreme Court in Hinton v. Interstate Guaranty Ins. Co., 267 Ga. 516 (480 SE2d 842) held that OCGA § 33-34-2 (1), which defines “motor vehicle” as a vehicle “having more than three load-bearing wheels” (emphasis supplied) is “too restrictive” because farm tractors may have less than three load-bearing wheels, and that farm tractors which are “driven on the public roads in the same manner as a vehicle that is designed for that use” should be covered by insurance. Hinton 267 Ga. at 518.
Our decision therefore stands reversed, and the judgment of the trial court is reversed, and the trial court is directed to enter judgment not inconsistent with the Supreme Court’s decision in the case.

Judgment reversed.


Andrews, C. J., McMurray, P. J., Pope, P. J., Beasley, Johnson, Blackburn, Smith and Ruffin, JJ., concur.